AO 245D (Rev. 02/18) Judgment in a Criminal Case for Revocations
                      Sheet 1


                                      UNITED STATES DISTRICT COURT
                                                          Middle District of Alabama

           UNITED STATES OF AMERICA                                    Judgment in a Criminal Case
                      v.                                               (For Revocation of Probation or Supervised Release)

                  TERRY ALLEN HALL
                                                                       Case No. 2:16cr224-ALB
                                                                       uism No, 16812-002

                                                                        Stephen Ganter
                                                                                               Defendant's Attorney
 THE DEFENDANT:
      admitted guilt to violation of condition(s)         1 and 3                      ofthe term of supervision.
 le was found in violation of condition(s) count(s) 2                              after pleading no contest.
 The defendant is adjudicated guilty of these violations:

 Violation Number               Nature of Violation                                                        Violation Ended
 1                                Failure to notify probation officer of change of residence               01/24/2020

 2                                New Law Violation (Violation of Community Notification Act)              01/24/2020

 3                                Failure to report to probation officer                                   01/24/2020



        The defendant is sentenced as provided in pages 2 through          5       of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 0 The Government moved to dismiss                                         and is discharged as to such violation(s) condition.
      violated condition(s)
           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
 economic circumstances.

 Last Four Digits of Defendant's Soc. Sec. No.: 1878                    03/10/2020
                                                                                          Date ofImposition ofJudgment
 Defendant's Year of Birth:           1975
                                                                        /s/ Andrew L. Brasher
 City and State of Defendant's Residence:                                                        Signature of Judge
 Montgomery, Alabama
                                                                        Andrew L. Brasher, U.S. District Judge
                                                                                              Name and Title of Judge

                                                                       03/10/2020
                                                                                                       Date
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                Judgment — Page   2    of   5
DEFENDANT: TERRY ALLEN HALL
CASE NUMBER: 2:16cr224-ALB


                                                              IMPRISONMENT


           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

12 mos. The term of supervised release imposed on November 30, 2016, is revoked.




     CI The court makes the following recommendations to the Bureau of Prisons:




     Stf The defendant is remanded to the custody ofthe United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
         El   at                                 D a.m.        D p.m.     on
         D    as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         El   before 2 p.m. on
         D    as notified by the United States Marshal.
         El   as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                      to

at                                                 with a certified copy of this judgment.




                                                                                             UNITED STATES MARSHAL


                                                                        By
                                                                                          DEPUTY UNITED STATES MARSHAL
 AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet 3 — Supervised Release
                                                                                             Judgment—Page     3     of         5
DEFENDANT: TERRY ALLEN HALL
CASE NUMBER: 2:16cr224-ALB
                                                          SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
 10 yrs.




                                                      MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             0 The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check f
                                          t apphcable)
4.    0 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check fapphcable)
5.    e  You must cooperate in the collection of DNA as directed by the probation officer. (check fapplicable)
6.   0 You must comply with the requirements of the Sex Offender Registration and Notification Act(34 U.S.C. § 20901, et seq.)
        as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
         where you reside, work, are a student, or were convicted of a qualifying offense.(check ifapphcable)
7.   0 You must participate in an approved program for domestic violence. (check Ifapphcable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 3A — Supervised Release
                                                                                                Judgment—Page      4     of       5
DEFENDANT: TERRY ALLEN HALL
CASE NUMBER: 2:16cr224-ALB

                                         STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
      your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week)at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
      probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
      been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
      permission ofthe probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   lfthe probation officer determines that you pose a risk to another person (including an organization), the probation officer
      may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
      contact the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                          Date
  AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                         Sheet 3B — Supervised Release
                                                                                       Judgment—Page   5     of      5
  DEFENDANT: TERRY ALLEN HALL
  CASE NUMBER: 2:16cr224-ALB

                                          ADDITIONAL SUPERVISED RELEASE TERMS

1. The Defendant shall register as a sex offender as required by law.

2. The Defendant shall submit to a search of his person, residence, vehicle, papers, computer, or other electronic
   communications or data storage devise or media, and effects to a search at any time, with or without a warrant, by any
   law enforcement or probation officer with reasonable suspicion concerning a violation of a condition of supervised
   release or unlawful conduct, and any probation officer in the lawful discharge of the officer's supervision functions.

3. The Defendant shall not possess any form of pornography, or any sexually stimulating or sexually oriented material
   depicting children under the age of 18. The Defendant shall not enter any location where such pornography or erotica
   can be accessed, obtained or viewed.

4. The Defendant shall not have contact with children under the age of 18 and shall refrain from entering any place where
   children normally congregate, without the written approval of the Court. The defendant may have supervised contact
   with his daughter.

5. The Defendant shall participate in a program approved by the United States Probation Office for the treatment and
   monitoring of sex offenders, to include polygraph testing if determined necessary by the treatment provider and/or the
   supervising probation officer.

6. The Defendant shall participate in a program approved by the United States Probation Office for substance abuse,
   which may include testing to determine whether the Defendant has reverted to the use of drugs. The Defendant shall
   contribute to the cost of any treatment based on ability to pay and the availability of third-party payments.
